Exhibit 10.19

 

Gordian Group LLC
www.gordiangroup.com

 
 
CONFIDENTIAL
 
 
 February 15, 2008
 
 
Board of Directors
Torrent Energy Corporation
1 S.W. Columbia Street, Suite 640
Portland, Oregon 97258
503-224-0072
 
Attention:  Mr. John Carlson, President and Chief Executive Officer
 
Dear Mr. Carlson:
 
This letter (the “Agreement”) confirms the terms of the engagement of Gordian
Group, LLC (“Gordian”) by Torrent Energy Corporation (together with its
subsidiaries, the “Company”) as the Company’s exclusive investment banker as of
the date hereof to provide certain financial advisory services as specifically
set forth below in connection with any merger, consolidation, joint venture or
other business combination, sale of substantially all or a portion of the assets
or outstanding securities of the Company, the acquisition of substantially all
or a portion of the assets or outstanding securities of another entity, an
investment (debt or equity) in the Company, a reorganization or recapitalization
of the Company, a restructuring or compromise of the Company’s indebtedness
(contingent or otherwise) or a material portion of the Company’s obligations
and/or preferred stock, or raising new or replacement capital for the Company,
in any case in one or a series of transactions (each, a “Financial
Transaction”), excluding those transactions listed in Exhibit A (“Excluded
Transactions”).
 
Gordian will assist the Company with the formulation, evaluation and
implementation of various options for effecting a Financial Transaction for the
Company under a variety of mechanisms and in connection with the other matters
listed below.  In connection with our role as financial advisor, we will provide
the following services to the extent appropriate and as requested from time to
time:
 
a)  
assist with the development, negotiation and implementation of a Financial
Transaction or Financial Transactions, including rendering advice and services
regarding a sale of all or a portion of the Company’s assets or outstanding
securities or acquisitions contemplated by the Company (whether in one or a
series of transactions, by merger, consolidation, reorganization,
recapitalization,  joint venture or other business combination, asset or equity
sale or otherwise);

 
 
1

--------------------------------------------------------------------------------

 
 

Gordian Group LLC
www.gordiangroup.com

 
 
b)
assist in negotiations with interested acquirers or investors, current or
potential lenders, creditors, shareholders and other interested parties
regarding the Company’s operations and prospects and any potential Financial
Transaction;

 
c)
render advice and services regarding any potential restructuring of the
Company’s indebtedness; and

 
d)
render such other financial advisory and investment banking services as may be
customary for a Financial Transaction of the type contemplated herein and
mutually agreed upon by the parties hereto.

 
Gordian’s services hereunder do not include the rendering of any valuation,
fairness or solvency opinions or other additional services not expressly
referenced above; any such services shall be addressed in a separate engagement
letter as may be agreed to by the Company and Gordian.
 
In the event the Company, its affiliates or its or their management receive or
initiate an inquiry or other contact concerning a Financial Transaction, the
Company shall promptly inform Gordian of such inquiry or contact with such
prospective Financial Partner, in order that Gordian can assist the Company in
any resulting negotiations in such manner as directed by the Company.
 
In the event the Company becomes a debtor under a Chapter 11 proceeding under
title 11 of the United States Code (the “Bankruptcy Code”), the Company shall
use its reasonable best efforts to obtain from the applicable bankruptcy court
prompt authorization of the retention of Gordian pursuant to Sections 327(a) and
328 of the Bankruptcy Code, nunc pro tunc to the date of the Company’s
bankruptcy filings, on the terms and conditions of this Agreement (it being
understood and agreed that the Company shall use reasonable best efforts to
cause those terms and conditions which relate to the fees payable to Gordian
hereunder to be included and accounted for in any loan documentation between the
Company and any lender).  The order of the bankruptcy court approving this
Agreement and authorizing Gordian’s retention in accordance with this Agreement
shall be in form and substance acceptable to Gordian in its sole reasonable
discretion and shall include, at Gordian’s option, such option to be exercised
in its sole reasonable discretion, an appropriate “carve out” from the
collateral of the relevant lenders, if any, of the Company for the payment of
the aggregate fees payable by the Company to Gordian pursuant to this Agreement.
 
For Gordian’s services in connection with this engagement, concurrently with and
as a condition to the consummation of any Financial Transaction the Company
shall pay or cause to be paid to Gordian in cash nonrefundable fees (the
“Transaction Fees”) as follows:
 
 
2

--------------------------------------------------------------------------------

 
 

Gordian Group LLC
www.gordiangroup.com

 
 
a)     
5.00% of Aggregate Consideration (as defined below) that is paid, payable or
realized in connection with the consummation of a Financial Transaction (other
than a Reorganization (as defined below) or Excluded Transactions); and
provided, further, that if such a Financial Transaction involves Yorkville
Advisors, the payment (as to the Aggregate Consideration provided by Yorkville
Advisors) shall be 3%; or

 
b)     
in the case of a Reorganization, the greater of (i) 5.00% of Aggregate
Consideration (as defined below) that is paid or payable or realized in
connection with the consummation of such Reorganization and (ii) 5.00% of the
enterprise value (as determined by mutual agreement of the parties in good
faith, which agreement shall not be unreasonably withheld) of the Company upon
consummation of such Reorganization.

 
Aggregate Consideration, for purposes of calculating the Transaction Fees, shall
be deemed to be the total amounts paid to or for the benefit of, or realized by,
the Company, its security holders and/or its creditors in connection with a
Financial Transaction (and any transactions related thereto), including, without
limitation the principal amount of any debt, trade credit or obligations and/or
preferred stock directly or indirectly assumed, repaid, compromised, refinanced
or retired (as set forth on the most recent balance sheet of the Company), the
amount of any new debt and/or equity financing committed to or raised (or the
value realized from a sale of all or a part of the Company) in connection with
any Financial Transaction, any amounts paid into escrow and any amounts paid in
connection with the retirement or cancellation of any outstanding options, stock
appreciation rights or other derivative securities of the Company.
 
In the event that the Aggregate Consideration comprises securities, in whole or
in part, the value of such securities, for purposes of calculating the
Transaction Fees, shall be the fair market value thereof, as the parties hereto
shall mutually agree, on the day prior to the public announcement of such
Financial Transaction; provided, however, that the value of securities with an
existing public trading market shall be determined by the average of the last
sales prices for such securities on the five trading days ending five days prior
to the consummation of the Financial Transaction in question.
 
A “Reorganization”, for the purposes of calculating the Transaction Fees, shall
be deemed to be a recapitalization, restructuring or reorganization of all or a
portion of the Company’s balance sheet obligations whether or not pursuant to a
plan or reorganization approved by a bankruptcy court.
 
 
3

--------------------------------------------------------------------------------

 
 

Gordian Group LLC
www.gordiangroup.com

 
 
The Transaction Fees shall be paid in full simultaneously with the closing of a
Financial Transaction (and in no event later than the receipt of any portion of
the Aggregate Consideration) or, in the case of a Reorganization, paid in full
as of the effective date thereof; provided that if the Aggregate Consideration
may be increased, pursuant to the terms of the Financial Transaction, by
contingent or deferred payments related to future earnings or operations or
other matters, the portion of the Transaction Fees relating thereto shall be
calculated and paid to Gordian when and as such contingent or deferred payments
are made.
 
In addition to the fees described above, Gordian shall be reimbursed upon
invoice for all of its reasonable out-of-pocket expenses (including legal,
travel, telephone and facsimile) incurred in connection with Gordian’s
engagement hereunder, as generally discussed with the Company in advance.
 
Without limiting the Transaction Fees, in consideration of the execution and
delivery by the parties hereto of this Agreement and the services hereunder,
concurrently with such execution and delivery the Company shall issue and
deliver to Gordian 1,250,000 shares of Common Stock, par value $0.001 per share
(“Common Stock”), of the Company  free and clear of liens, encumbrances or other
restrictions other than the vesting provisions set forth herein and restrictions
on the disposition of any such shares imposed under applicable law (including,
without limitation, the Securities Act of 1933, as amended (the “Securities
Act”)).  For the avoidance of doubt, the shares issued and delivered to Gordian
pursuant to this paragraph (the “Gordian Shares”) shall not be registered under
the Securities Act.  The Gordian Shares shall vest in three (3) equal
installments on each of March  9, 2008, April 9, 2008 and May 9, 2008, provided,
that any unvested Gordian Shares shall automatically vest in full immediately
prior to the consummation of any Financial Transaction or immediately in the
event the Company terminates this Agreement other than due to a breach hereof by
Gordian or Gordian terminates this Agreement due to a breach hereof by the
Company; provided, further, that any unvested Gordian Shares shall be forfeited
and cancelled in the event that Gordian terminates this Agreement other than due
to a breach hereof by the Company or the Company terminates this Agreement due
to a breach hereof by Gordian.  The Company represents and warrants to Gordian
that (i) it has the requisite power, authority and legal capacity to execute,
deliver and perform this Agreement; (ii) this Agreement has been duly
authorized, executed and delivered by it and constitutes its valid and binding
obligation, enforceable against it in accordance with its terms; and (iii) the
Gordian Shares have been duly and validly authorized and when issued, sold and
delivered in accordance with the terms hereof for the consideration expressed
herein, will be validly issued and fully paid and non-assessable. For as long as
Gordian remains a shareholder of the Company, the Company agrees that it will
not take any action or omit to take any action which would adversely affect the
rights, privileges or interests of Gordian (in its capacity as a shareholder)
disproportionately relative to the rights, privileges or interests of the other
holders of Common Stock without Gordian’s prior written consent.   If shares of
Common Stock of the Company are not able to be issued to Gordian for any reason,
the Company agrees to negotiate economic equivalent compensation.
 
 
 
4

--------------------------------------------------------------------------------

 
 

Gordian Group LLC
www.gordiangroup.com

 
 
The nature and scope of Gordian’s investigation in connection with the matters
described herein shall be as Gordian deems appropriate.  Gordian shall
familiarize itself with and consider, as it deems appropriate, the history and
nature of the business of the Company, its operations, financial results and
condition, properties and prospects and such other factors as Gordian deems
relevant.  In this regard, Gordian shall be entitled to rely entirely on
publicly available information plus such other information as may be directly or
indirectly furnished to it orally or in writing by the Company or its officers,
directors, employees, affiliates, representatives, counsel, auditors and
advisors, without independent investigation thereof, and Gordian does not hereby
assume any responsibility to verify the accuracy or completeness of any such
information or to conduct any appraisal of the Company’s assets or
liabilities.  The Company represents and warrants to Gordian that, to the best
of its knowledge, all information it directly or indirectly furnishes to Gordian
in connection with Gordian’s engagement hereunder shall be true, complete and
accurate in all respects, and not misleading.  The Company agrees to cooperate
fully with Gordian and shall promptly make available to Gordian all such
information, documents and corporate records as Gordian deems necessary or
appropriate.
 
Gordian does not represent or guarantee any specific result from this
engagement. Gordian has not made, and is not responsible for the accuracy of,
any projection of the Company’s operating results, solvency or value, and
Gordian does not make any representation regarding or guaranty of the accuracy
of any projection, other view or advice Gordian provides regarding the Company
or the Company’s future.  The Company acknowledges that all future matters are
subject to certain risks and uncertainties that could cause actual results to
differ materially from those projected or otherwise addressed by Gordian.
 
Gordian’s role shall be solely as a financial advisor to the Company’s
management and Board of Directors, which shall remain fully responsible for all
decisions and matters as to which Gordian’s advice is sought.  Gordian is
assuming no management responsibility with respect to the Company of any nature
whatsoever.  Gordian’s obligations to the Board of Directors and the Company are
contractual in nature as expressly set forth in this Agreement and neither
Gordian nor any of its affiliates nor their respective members, partners,
officers, directors, employees, agents nor any entity or person controlling
Gordian or any of its affiliates have any fiduciary obligations to the Board of
Directors, the Company or any other person in respect hereof.  The Company
acknowledges and agrees that its engagement of Gordian hereunder does not and is
not intended to confer rights upon any person not a party hereto, including any
security holders or creditors of, or holders of beneficial interests in, the
Company, as against Gordian, its affiliates, or their respective members,
partners, officers, directors, employees, agents or any entity or person
controlling Gordian or any of its affiliates.  
 
 
5

--------------------------------------------------------------------------------

 
 

Gordian Group LLC
www.gordiangroup.com

 
 
The obligations of Gordian under this Agreement and in respect of any
transaction or conduct in connection therewith are solely limited liability
company obligations of Gordian.  To the full extent lawful, no affiliate of
Gordian or any member, partner, officer, director, employee or agent of Gordian
or such affiliate, or any person controlling Gordian or any of its affiliates
shall be subjected to any personal liability whatsoever to the Company, its
affiliates, successors, assigns, creditors or security holders, or any other
person, with respect to this Agreement or any transaction or conduct in
connection therewith.
 
Any advice, written or oral, provided by Gordian pursuant to this Agreement
shall be solely for the information and assistance of the Company and its Board
of Directors in connection with the Financial Transaction.  Except as required
by law or court order, such advice is not to be used, circulated, quoted or
otherwise referred to, in whole or in part, for any other purpose.  Such advice
shall not be filed with, included in or referred to, in whole or in part, in any
registration statement, proxy statement, tender offer or any other document, nor
are references to Gordian or its engagement hereunder to be made therein, except
in each case in accordance with Gordian’s prior written consent, which shall not
be unreasonably withheld.  Except to the extent legally required, none of: (i)
the fact that Gordian is rendering advice to the Company (except that the fact
that Gordian is rendering such advice may be disclosed to parties with which the
Company is negotiating); (ii) any advice rendered by Gordian to the Company; or
(iii) any communication from Gordian to the Company or from the Company to
Gordian in connection with the services performed by Gordian pursuant to this
Agreement shall be quoted or referred to orally or in writing in any public form
or forum or document by the Company, or its agents, without Gordian’s prior
written authorization, which shall not be unreasonably withheld.  Except to the
extent expressly set forth in writing by Gordian, no third party shall be
entitled to rely upon Gordian’s advice for any purpose whatsoever.  Gordian
shall bear no responsibility whatsoever for the accuracy or completeness of the
Company’s disclosure of Gordian’s advice to any third parties.
 
The Company understands that Gordian does not represent that any particular
Gordian professional will be solely responsible for Gordian’s work product
completed pursuant to Gordian’s engagement and that junior Gordian professionals
likely will be working on this engagement together with senior Gordian
professionals.  Notwithstanding the foregoing, Peter S. Kaufman and Henry F.
Owsley shall be primarily responsible to provide the services described
hereunder (subject to circumstances beyond Gordian’s reasonable control) and
shall devote such time and effort as is required, consistent with Gordian’s
usual practices, to enable Gordian to fully perform all material obligations of
Gordian hereunder.
 
The Company agrees to indemnify and hold harmless Gordian and its affiliates and
their respective members, partners, officers, directors, employees, controlling
persons, representatives and agents (each an “Indemnified Party”) to the full
extent lawful from and against, and agrees that Gordian shall have no liability
to the Company or its affiliates, successors, assigns, creditors or security
holders for, any losses, claims, expenses, damages or liabilities (or actions or
proceedings in respect thereof), including without limitation counsel fees and
expenses, related to or arising out of its engagement under this Agreement, or
any transaction or conduct in connection therewith, except to the extent that
any such loss, claim, expense, damage or liability is finally judicially
determined to have resulted solely from its gross negligence or willful
misconduct in performing the services that are the subject of this Agreement.  
 
 
6

--------------------------------------------------------------------------------

 
 

Gordian Group LLC
www.gordiangroup.com

 
 
If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold it harmless, then the Company shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, expense, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by the Company
and/or its equity holders on the one hand and the Indemnified Party on the other
hand, but also the relative fault of the Company and the Indemnified Party, as
well as any other relevant equitable considerations.  In no event shall Gordian
and the Indemnified Parties collectively have liability under this Agreement or
in respect of any transaction or conduct in connection herewith in the aggregate
in excess of any cash fees actually received by Gordian hereunder, exclusive of
reimbursement of expenses as provided in this Agreement and compensation as
referred to below in this paragraph.  Without the prior written consent of
Gordian (which shall not unreasonably be withheld), the Company shall not settle
any claim, litigation or other proceeding against any Indemnified Party relating
to Gordian’s engagement hereunder unless such settlement requires on the part of
the Indemnified Party nothing more than a cash payment that the Company actually
makes, and unless such settlement includes an express release of such
Indemnified Party from all claims against such Indemnified Party by all parties
to such settlement, such release to be set forth in an instrument or instruments
signed by or otherwise binding upon all parties to such settlement.  The Company
agrees to reimburse each Indemnified Party, promptly upon each request for
reimbursement hereunder, for its reasonable legal and other out-of-pocket
expenses (including the cost of any investigation, preparation or provision of
evidence) incurred in connection with any pending or threatened action, claim,
investigation or proceeding (regardless of whether Gordian is a party thereto)
in respect of which indemnification or contribution may be sought hereunder or
in enforcing this Agreement, including, without limitation, any pending or
threatened action, claim, investigation or proceeding brought by the Company,
provided that each Indemnified Party shall agree in writing prior to such
reimbursement, that in the event such Indemnified Party receives such
reimbursement, such Indemnified Party shall repay to the Company the amount of
such reimbursement to the extent that it shall be finally judicially determined
that such Indemnified Party was not entitled to indemnification under the
provisions of this paragraph.  If Gordian, any affiliate of Gordian, or any
member, partner, officer, director, employee, agent or any entity or person
controlling Gordian or any affiliate of Gordian becomes involved in any threat
or assertion of a claim, litigation or investigation with respect to this
engagement, then Gordian shall be compensated, separately from the fees provided
for herein, for the time expended by such person, whether at or in preparation
for meetings, depositions, trial or otherwise at the hourly rates then in effect
for such person or, if no such rate is then in effect, the hourly rate that
Gordian shall reasonably determine to be appropriate.  
 
 
7

--------------------------------------------------------------------------------

 
 

Gordian Group LLC
www.gordiangroup.com

 
 
The reimbursement, indemnity and contribution agreements of the Company under
this paragraph shall be in addition to any liability which the Company otherwise
may have and to any rights that Gordian may otherwise have, and shall extend
upon the same terms and conditions to, and may be independently enforced by, any
affiliate of Gordian and the members, partners, officers, directors, employees,
controlling persons, representatives and agents (if any) of Gordian or any
affiliate of Gordian and shall be binding upon any successors and assigns of the
Company and inure to the benefit of any successors, assigns, heirs and personal
representatives of Gordian, any such affiliate and any such person.  The
provisions of this and the following four paragraphs shall survive the
completion or termination of Gordian’s services pursuant to this Agreement or
any termination of this Agreement.
 
THIS LETTER AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS PRINCIPLES OF CONFLICT
OF LAW).  THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY DISPUTES ARISING HEREUNDER.  The Company hereby consents to
venue and jurisdiction in any court in which Gordian (or other Indemnified
Party) is sued or otherwise found or brought.  To the extent permitted by
applicable law, any dispute arising under this Agreement or in connection with
this engagement shall be finally settled by arbitration conducted in New York,
New York by one arbitrator in accordance with the Commercial Arbitration Rules
of the American Arbitration Association (the “AAA”).  The arbitration award
entered in accordance with this Agreement shall be in writing and shall be final
and binding on the parties, except to the extent it may be appealed to a court
of competent jurisdiction in accordance with applicable laws governing
appealability of arbitration awards.  The award may include an award of costs,
including reasonable attorneys’ fees and disbursements.  Judgment upon the award
may be entered by any court having jurisdiction over the parties or their
assets.  The parties hereto consent to the non-exclusive jurisdiction of the
federal and state courts sitting in New York City for the purpose of entering
judgment upon and enforcing such an award.
 
This engagement may be terminated by the Company or Gordian at any time with or
without cause, effective upon receipt of written notice to that effect by the
other party, but in such circumstance the Company shall remain liable for any
Transaction Fees payable or accrued and expenses incurred prior to
termination.  In the event of termination of this engagement the Company shall
also remain liable for the Transaction Fees if within twelve (12)  months after
such termination definitive documentation is entered into with respect to a
Financial Transaction and such Financial Transaction is subsequently
consummated; provided, however, that the Company shall not be liable for the
Transaction Fee if Gordian has terminated the engagement even though the Company
has fulfilled all of (and has not repudiated or anticipatorily breached any of)
its material obligations hereunder as of the date of such termination.
 
 
8

--------------------------------------------------------------------------------

 
 

Gordian Group LLC
www.gordiangroup.com

 
 
This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written, between Gordian and the Company with respect thereto.  This
Agreement shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the parties.  This Agreement may
not be amended or modified except in writing, executed by the parties
hereto.  No party hereto may assign this Agreement.
 
The Company’s obligations hereunder shall be joint and several obligations
of  Torrent Energy Corporation and each of its subsidiaries, it being understood
and agreed that the Company will cause the subsidiaries of the Company to
perform the Company’s obligations hereunder; provided, however, that no such
subsidiary shall be required to pay any amount that would cause it to become
insolvent and any such amount not so paid shall be reallocated among the
remaining such subsidiaries.
 
Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the duplicate of this letter attached hereto, which
shall thereupon constitute a binding agreement.
 

  Sincerely yours,           GORDIAN GROUP, LLC            
By:
/s/ Henry F. Owsley       Henry F. Owsley       Chief Executive Officer        
 


AGREED TO AND ACCEPTED:
 
Torrent Energy Corporation
 
By:  /s/ John D. Carlson                                           
    Name: John D. Carlson
    Title: President and Chief Executive Officer
 
Date:   February 15, 1008
 
ACKNOWLEDGED AND AGREED WITH RESPECT TO THE ISSUANCE OF THE GORDIAN SHARES IN
ACCORDANCE WITH THE TERMS HEREOF:
 
YA GLOBAL INVESTMENTS, LP (F/K/A CORNELL CAPITAL PARTNERS, LP)
 
 
9

--------------------------------------------------------------------------------

 
 

Gordian Group LLC
www.gordiangroup.com

 
 
By:          __________________________
Name:
Title:
 
Date:       __________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 

Gordian Group LLC
www.gordiangroup.com

 
 
EXHIBIT A
 
EXCLUDED TRANSACTIONS
 
 * FUNDING PROVIDED BY HALIBURTON, CALFRAC AND CANYONTECH IN CONNECTION WITH
   FRAC SERVICES IN COOS BAY IN EXCHANGE FOR WORKING INTERESTS OR COMPARABLE
   CONSIDERATION; PROVIDED, HOWEVER, THAT IF THE COMPANY ASKS FOR GORDIAN’S
   ASSISTANCE IN CONNECTION WITH SUCH A FRAC SERVICE PROVIDER, THEN NEGOTIATIONS
   WITH SUCH PROVIDER SHALL NO LONGER BE EXCLUDED.

 * FUNDING PROVIDED BY OKLACO, NATURAL GAS PARTNERS AND VENACO AS JOINT VENTURE
   PARTNERS; PROVIDED, HOWEVER, THAT IF THE COMPANY ASKS FOR GORDIAN’S
   ASSISTANCE IN CONNECTION WITH SUCH A JOINT VENTURER, THEN NEGOTIATIONS WITH
   SUCH JOINT VENTURER SHALL NO LONGER BE EXCLUDED.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11